
	

113 HR 460 IH: Patients’ Access to Treatments Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 460
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. McKinley (for
			 himself, Mrs. Capps,
			 Mrs. Capito,
			 Mr. Young of Florida,
			 Mr. Moran,
			 Mr. Wolf, Mr. Tonko, Mr.
			 Runyan, Mr. Conyers,
			 Ms. Bonamici,
			 Mr. Cicilline,
			 Mr. DeFazio,
			 Mr. Michaud,
			 Mr. Farr, Ms. Pingree of Maine,
			 Mr. Rangel, and
			 Mr. Crenshaw) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XXVII of the Public Health Service Act to
		  limit co-payment, coinsurance, or other cost-sharing requirements applicable to
		  prescription drugs in a specialty drug tier to the dollar amount (or its
		  equivalent) of such requirements applicable to prescription drugs in a
		  non-preferred brand drug tier, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patients’ Access to Treatments Act of
			 2013.
		2.Cost-sharing
			 requirements applicable to prescription drugs in a specialty drug tier
			(a)In
			 generalSubpart II of part A
			 of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is
			 amended by adding at the end the following:
				
					2719B.Cost-sharing
				requirements applicable to prescription drugs in a specialty drug tier
						(a)RequirementA
				group health plan, or a health insurance issuer offering group or individual
				health insurance, that provides coverage for prescription drugs and uses a
				formulary or other tiered cost-sharing structure shall not impose cost-sharing
				requirements applicable to prescription drugs in a specialty drug tier that
				exceed the dollar amount (or its equivalent) of cost-sharing requirements
				applicable to prescription drugs in a non-preferred brand drug tier (or
				prescription drugs in a brand drug tier if there is no non-preferred brand drug
				tier).
						(b)Special
				ruleIf a formulary used by a group health plan or a health
				insurance issuer offering group or individual health insurance contains more
				than one non-preferred brand drug tier, then the requirements of subsection (a)
				shall be applied with respect to the non-preferred brand drug tier for which
				beneficiary cost-sharing is lowest.
						(c)DefinitionsIn this section:
							(1)The term
				cost-sharing includes co-payment and coinsurance.
							(2)The term
				drug tier means, with respect to a group health plan or health
				insurance issuer offering group or individual health insurance coverage that
				uses a formulary or other cost-sharing structure, a category of drugs—
								(A)within such
				formulary or structure for which the total dollar amount of cost-sharing
				requirements for any drug does not vary by more than ten percent from the total
				dollar amount of cost-sharing requirements for any other drug; and
								(B)that are
				prescription drugs.
								(3)The term
				non-preferred brand drug tier means, with respect to a group
				health plan or health insurance issuer offering group or individual health
				insurance coverage that uses a formulary or other tiered cost-sharing
				structure, a category of drugs—
								(A)within a drug tier in such formulary or
				structure for which beneficiary cost-sharing is greater than drug tiers for
				generic drugs or preferred brand drugs in the formulary or structure;
								(B)that are
				prescription drugs; and
								(C)that are not
				included within a specialty drug tier.
								(4)The term
				prescription drug means—
								(A)a drug subject to
				section 503(b)(1) of the Federal Food, Drug, or Cosmetic Act; and
								(B)includes a drug
				described in subparagraph (A) that is a biological product (as defined in
				section 351(i) of this Act).
								(5)The term
				specialty drug tier means, with respect to a group health plan or
				health insurance issuer offering group or individual health insurance coverage
				that uses a formulary or other tiered cost-sharing structure, a category of
				drugs—
								(A)within a drug tier in such formulary or
				structure for which beneficiary cost-sharing is greater than drug tiers for
				generic drugs, preferred brand drugs, or non-preferred drugs in the plan’s
				formulary; and
								(B)that are
				prescription
				drugs.
								.
			(b)Effective
			 dateSection 2719B of the Public Health Service Act, as added by
			 subsection (a), applies to plan years beginning on or after the date of the
			 enactment of this Act.
			
